

EXHIBIT 10.18














ZIONS BANCORPORATION


EXECUTIVE MANAGEMENT PENSION PLAN


Effective January 1, 1994








TABLE OF CONTENTS
Page


Introduction    1
 
Article 1-    Definitions    2
1.1    Accrued Benefit    2
    1.2    Code    2
    1.3    Committee    2
    1.4    Company    2
    1.5    Effective Date    2
    1.6    ERISA    2
    1.7    Executive Management Plan Benefit    2
    1.8    Executive Management Retirement Income    2
    1.9    Participant    2
    1.10    Pension Plan    2
    1.11    Pension Plan Benefit    2
    1.12    Plan    2
    1.13    Retirement Date    2
    1.14    Unrestricted Pension Plan Benefit    2
 
Article 2-    Participation    3
2.1    Participants    3
 
Article 3-    Executive Management Retirement Income    4
3.1    Amount of Accrued Benefit .    4
3.2    Executive Management Retirement Income    4
3.3    Forms of Retirement Income    4
 
Article 4-    Termination and Vesting    . 5
4.1    Vesting .     5
 
Article 5-     Disability Benefits .     6
5.1    Payment of Disability Benefit    . 6
 
Article 6-     Death Benefits    7
6.1    Preretirement Death Benefit     7
6.2    Postretirement Death Benefit     7
 
Article 7-    General Provisions    8
7.1    Unfunded Obligation .     8
7.2    Administration    8
7.3    Employment Status    8
7.4    Amendment and Termination of Plan    8
7.5    Provision Against Anticipation    8
7.6    Facility of Payment .     8
7.7    Withholding Taxes    9
7.8    Applicable Law    9


Introduction


Zions Bancorporation recognizes the value of services performed by its
executives and desires to provide them with full pension benefits even when
those benefits exceed the limits on benefits which can be provided by Zions
Bancorporation Pension Plan. This reflects Zions Bancorporation’s recognition
that the value of services provided by its executives may not be adequately
reflected in the retirement benefits provided under its tax qualified retirement
plans.


Accordingly, this Executive Management Pension Plan is established supplement
benefits provided to executives under the tax qualified Zions Bancorporation
Pension Plan.
Article 1


Definitions


1.1
Accrued Benefit means the monthly amount of benefit credited to a Participant in
accordance with Section 3.1.



1.2
Code means the Internal Revenue Code of 1986, as amended.



1.3
Committee means the Retirement Committee appointed to administer the Pension
Plan.



1.4
Company means Zions Bancorporation and any affiliate or subsidiary which adopts
this Plan with the consent of the Board of Directors of Zions Bancorporation.



1.5
Effective Date means January 1, 1994.



1.6
ERISA means the Employee Retirement Income Security Act of 1974, as amended.



1.7
Executive Management Plan Benefit means a Participant’s monthly accrued benefit
under this Plan determined in accordance with Section 3.1.



1.8
Executive Management Retirement Income means a Participant’s monthly retirement
income under this Plan determined in accordance with Article3.



1.9
Participant means an employee or former employee of the Company who is eligible
for an Executive Management Plan Benefit in accordance with Article 2.



1.10 Pension Plan means the Zions Bancorporation Pension Plan as it may be
amended from time to time.


1.11 Pension Plan Benefit means a Participant’s monthly accrued benefit under
the Pension Plan.


1.12 Plan means the Zions Bancorporation Executive Management Pension Plan.


1.13 Retirement Date means a Participant’s normal, early, late, or disability
retirement date determined under the Pension Plan.


1.14 Unrestricted Pension Plan Benefit means a Participant’s monthly accrued
benefit under the Pension Plan, determined without regard to the limitations on
benefits imposed by Code Section 415 or the limitation on compensation taken
into account under the Pension Plan imposed under Code Section 401(a)(17).


                                         
Article 2


Participation


2.1
Participants



The Board of Directors shall determine the Participants in this Plan, provided
that each Participant shall be an employee of the Company who is an active
participant in the Pension Plan on or after the Effective Date and who meets the
following requirements:


(a)
the employee is, or has been, a member of the Company’s Executive Management
Committee on or after the Effective Date, and



(b)
the employee is (1) employed in a management position with the Company having
principal responsibility for the management, direction and success of the
Company as a whole or a particular business unit thereof, or (2) a highly
compensated employee of the Company within the meaning of ERISA Section 401.

Article 3


Executive Management Retirement Income


3.1
Amount of Accrued Benefit A Participant’s Executive Management Plan Benefit is
equal to the excess of the Participant’s Unrestricted Pension Plan Benefit over
the Participant’s Pension Plan Benefit.



3.2
Executive Management Retirement Income A Participant’s monthly Executive
Management Retirement Income commencing on his or her retirement Date will be
equal to his or her Executive Management Plan Benefit as of such date adjusted
to reflect the form of retirement income elected and, in the case of an early
retirement date, adjusted to reflect the age of the Participant on the date
benefit payments commence.



3.3
Forms of Retirement Income The forms of retirement income available under this
Plan are the same as those described in the Pension Plan. A Participant’s
election of any form of retirement income or benefit commencement date under the
Pension Plan will be deemed to apply to any Executive Management Retirement
Income under this Plan.

Article 4


Termination and Vesting


4.1
Vesting



The Company will provide an Executive Management Plan Benefit to a Participant
who terminates employment with the Company equal to his or her vested Accrued
Benefit. A Participant’s vested interest in his or her Accrued Benefit will be
equal to the Accrued Benefit multiplied by the Participant’s vested percentage
under the Pension Plan.


All rights to any Executive Management Plan Benefit payable under this Plan,
including the payment of any unpaid benefit installments, will be immediately
forfeited if any of the following events occur:


(a)
The Company terminates the Participant’s employment for any act of willful
malfeasance or gross negligence in the performance of his or her duties.



(b)
The Participant enters into competition with the Company without the prior
written permission of Company’s Board of Directors.

Article 5


Disability Benefits


5.1
Payment of Disability Benefit



A Participant who is eligible for disability retirement income under the Pension
Plan shall be entitled to disability retirement income under this Plan to the
extent the Participant’s Unrestricted Pension Plan Benefit exceeds the
Participant’s Pension Plan Benefit. The provisions of the Pension Plan shall
apply for determining disability, eligibility, and disability retirement income.
Article 6


Death Benefits


6.1
Preretirement Death Benefit



A Participant’s spouse or other beneficiary who qualifies for a preretirement
death benefit under the Pension Plan shall be entitled to a preretirement death
benefit under this Plan. The amount of such benefit, if any, will be based on
the Participant’s vested interest in his or her Accrued Benefit under this Plan
and will be determined in the same manner as set forth in the applicable section
of the Pension Plan. In addition, such benefit will be payable as provided under
the Pension Plan.


6.2
Postretirement Death Benefit



Death benefits payable after a Participant’s retirement shall be determined
according to the form of retirement income elected by the Participant upon
retirement.
Article 7


General Provisions


7.1    Unfunded Obligation


The benefits provided by this Plan shall be an unfunded obligation of the
Company. The Company is not required to segregate any monies from its general
funds, to create any trusts, or to make any special deposits with respect to
this obligation. Title to and beneficial ownership of any investments which the
Company may make to fulfill its obligation shall at all times remain in the
Company.


7.2
Administration



The Committee shall have complete control of the administration of the Plan,
subject to the provisions hereof, with all powers necessary to enable it to
carry out its duties properly in that respect. In addition, it will have the
power to construe the terms of the Plan and to determine all questions that may
arise hereunder, including all questions relating to the eligibility of
employees to participate in the Plan and the amount of benefit to which any
Participant or beneficiary may become entitled. The Committee’s decisions upon
all matters within the scope of its authority will be final.


7.3
Employment Status



Nothing contained in the Plan will be deemed to give any employee the right to
be retained in the employ of the Company or to interfere with the rights of the
Company to discharge any employee at any time.


7.4
Amendment and Termination of Plan



The Company may amend, suspend or terminate the Plan at any time. No amendment,
suspension or termination may impair the right of a Participant or his or her
beneficiary to receive benefits accrued under the Plan as of the date the
amendment, suspension or termination if adopted.


7.5
Provision Against Anticipation



No benefit under the Plan shall be subject any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge or other
legal process, and any attempt to do so shall be void.


7.6    Facility of Payment


If any Participant or beneficiary is physically or mentally incapable of giving
a valid receipt for any payment due him or her and no legal representative has
been appointed for such Participant or beneficiary, the Committee may make such
payment to any person or institution maintaining such Participant or
beneficiary, and the release of such person or institution will be a valid and
complete discharge for such payment. Any final payment or distribution to any
Participant, the legal representative of the Participant, or to any
beneficiaries of such Participant in accordance with the provision herein will
be in full satisfaction of all claims against the Company arising under or by
virtue of the Plan.


7.7    Withholding Taxes


Appropriate tax withholding shall be made from payments to Participants pursuant
to this Plan or from other wages of Participants as required under applicable
law.


7.8    Applicable Law


This Plan shall be interpreted and enforced in accordance with the laws of the
State of Utah.




Executed this 16th day of December, 1994 at Salt Lake City, Utah.




ZIONS BANCORPORATION


by /s/ Harris H. Simmons    
President


ATTEST:


/s/ Gary L. Anderson
Secretary




